 


 HJ 100 ENR: Appointing the day for the convening of the first session of the One Hundred Eleventh Congress and establishing the date for the counting of the electoral votes for President and Vice President cast by the electors in December 2008.
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
One Hundred Tenth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. J. RES. 100 
 
JOINT RESOLUTION 
Appointing the day for the convening of the first session of the One Hundred Eleventh Congress and establishing the date for the counting of the electoral votes for President and Vice President cast by the electors in December 2008. 
 
 
1.Day for Convening of One Hundred Eleventh CongressThe first regular session of the One Hundred Eleventh Congress shall begin at noon on Tuesday, January 6, 2009. 
2.Date for Counting 2008 Electoral Votes in CongressThe meeting of the Senate and House of Representatives to be held in January 2009 pursuant to section 15 of title 3, United States Code, to count the electoral votes for President and Vice President cast by the electors in December 2008 shall be held on January 8, 2009 (rather than on the date specified in the first sentence of that section).  
 
Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
